PER CURIAM.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, Third District, reported at 252 So.2d 870. Petition for writ of certiorari was granted, without argument, based on decisional conflict on the question of standing to challenge the legality of a zoning ordinance. That conflict has since been resolved in the recent decision of this Court in Renard v. Dade County.1 The opinion of this Court in the Renard case supports the majority view in the decision herein sought to be reviewed.
Accordingly, the decision under review is approved and the writ discharged.
It is so ordered.
ROBERTS, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.

. 261 So.2d 832 (Fla.1972).